                    20-50337-KMS Dkt 37 Filed 07/10/20 Entered 07/10/20 09:11:33 Page 1 of 7

 Fill in this information to identify your case:
 Debtor 1               William A. Mayo, Sr.
                              Full Name (First, Middle, Last)
 Debtor 2                     Teresa G. Mayo
 (Spouse, if filing)          Full Name (First, Middle, Last)
                                                                     SOUTHERN DISTRICT OF
 United States Bankruptcy Court for the                                  MISSISSIPPI                                  Check if this is an amended plan, and
                                                                                                                      list below the sections of the plan that
 Case number:                                                                                                         have been changed.
                                                                                                                      FIRST AMENDED PLAN
 (If known)                                                                                                           1.1 8.1



Chapter 13 Plan and Motions for Valuation and Lien Avoidance                                                                                            12/17


 Part 1:       Notices

To Debtors:                This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable. The treatment of ALL secured and priority
                           debts must be provided for in this plan.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection
                           to confirmation on or before the objection deadline announced in Part 9 of the Notice of Chapter 13 Bankruptcy Case
                           (Official Form 309I). The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation
                           is filed. See Bankruptcy Rule 3015.

                           The plan does not allow claims. Creditors must file a proof of claim to be paid under any plan that may be confirmed.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the
                           provision will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Length of Plan.

The plan period shall be for a period of 60 months, not to be less than 36 months or less than 60 months for above median income debtor(s). If
fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments to creditors
specified in this plan.

2.2           Debtor(s) will make payments to the trustee as follows:

Debtor shall pay $6,000.00 ( monthly,               semi-monthly,      weekly, or     bi-weekly) to the chapter 13 trustee. Unless otherwise ordered by
the court, an Order directing payment shall be issued to the debtor’s employer at the following address:

                         Debtor paying personally




APPENDIX D                                                                     Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                      20-50337-KMS Dkt 37 Filed 07/10/20 Entered 07/10/20 09:11:33 Page 2 of 7


   Debtor                William A. Mayo, Sr.                                                      Case number
                         Teresa G. Mayo



  2.3            Income tax returns/refunds.

                 Check all that apply
                          Debtor(s) will retain any exempt income tax refunds received during the plan term.

                            Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                            return and will turn over to the trustee all non-exempt income tax refunds received during the plan term.

                            Debtor(s) will treat income refunds as follows:


  2.4 Additional payments.
      Check one.
                    None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

   Part 3:       Treatment of Secured Claims

  3.1            Mortgages. (Except mortgages to be crammed down under 11 U.S.C. § 1322(c)(2) and identified in § 3.2 herein.).

                 Check all that apply.
                   None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

        3.1(a)
            Principal Residence Mortgages: All long term secured debt which is to be maintained and cured under the plan pursuant to 11 U.S.C. §
            1322(b)(5) shall be scheduled below. Absent an objection by a party in interest, the plan will be amended consistent with the proof of
            claim filed by the mortgage creditor, subject to the start date for the continuing monthly mortgage payment proposed herein.
   1     Mtg pmts to First Southern Bank
   Beginning March 2020                 @              $779.00          Plan         Direct.     Includes escrow   Yes     No

             Mtg arrears to            NONE                                        Through

   3.1(b)       Non-Principal Residence Mortgages: All long term secured debt which is to be maintained and cured under the plan pursuant to 11
                U.S.C. § 1322(b)(5) shall be scheduled below. Absent an objection by a party in interest, the plan will be amended consistent with
                the proof of claim filed by the mortgage creditor, subject to the start date for the continuing monthly mortgage payment proposed
                herein.
   Property -NONE-
             address:
   Mtg pmts to
   Beginning month                            @                              Plan            Direct.          Includes escrow Yes No

   Property -NONE- Mtg arrears to                                                Through

   3.1(c)              Mortgage claims to be paid in full over the plan term: Absent an objection by a party in interest, the plan will be amended
                       consistent with the proof of claim filed by the mortgage creditor.

   Creditor:        -NONE-                                   Approx. amt. due:                      Int.
                                                                                                    Rate*:
   Property Address:
   Principal Balance to be paid with interest at the rate above:
   (as stated in Part 2 of the Mortgage Proof of Claim Attachment)
   Portion of claim to be paid without interest: $
   (Equal to Total Debt less Principal Balance)

   Special claim for taxes/insurance: $                        -NONE- /month, beginning                 month .
   (as stated in Part 4 of the Mortgage Proof of Claim Attachment)

* Unless otherwise ordered by the court, the interest rate shall be the curent Till rate in this District
  Insert additional claims as needed.

  3.2            Motion for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one..

                                                                                  Mississippi Chapter 13 Plan                                    Page 2
  Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                    20-50337-KMS Dkt 37 Filed 07/10/20 Entered 07/10/20 09:11:33 Page 3 of 7


 Debtor                William A. Mayo, Sr.                                                            Case number
                       Teresa G. Mayo


                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                          Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
                          amounts to be distributed to holders of secured claims, debtor(s) hereby move(s) the court to value the collateral described below
                          at the lesser of any value set forth below or any value set forth in the proof of claim. Any objection to valuation shall be filed on
                          or before the objection deadline announced in Part 9 of the Notice of Chapter 13 Bankruptcy Case (Official Form 309I).

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                          of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.


 Name of creditor Estimated amount of                                    Collateral             Value of collateral   Amount of secured claim Interest rate*
                  creditor's total claim #



                                                                2017 Chevrolet
 Chase                                 $38,000.00               Silverado 2500                       $28,597.50                 $28,597.50            6.75%

 Name of creditor Estimated amount of                                    Collateral             Value of collateral   Amount of secured claim Interest rate*
                  creditor's total claim #



 Ford Motor
 Credit                                $50,000.00               2017 Ford F 250                      $25,762.50                 $25,762.50            6.75%

 Name of creditor Estimated amount of                                    Collateral             Value of collateral   Amount of secured claim Interest rate*
                  creditor's total claim #


 JOHN
 DEERE
 CREDIT                                $36,000.00               Bull Dozer                           $40,000.00                 $36,000.00            6.75%


 Name of creditor Estimated amount of                                    Collateral             Value of collateral   Amount of secured claim Interest rate*
                  creditor's total claim #



                                                                2016 Chevrolet
 Ally                                  $21,000.00               Silverado 3500                       $27,247.50                 $21,000.00            6.75%
 Freedom
 Road
 Financial                               $10,227.33             2016 Polaris Slingshot                $11,956.50                 $10,227.33            6.75%

Insert additional claims as needed.

#For mobile homes and real estate identified in § 3.2: Special Claim for taxes/insurance:

       Name of creditor                                              Collateral                   Amount per month                      Beginning
 -NONE-                                                                                                                      month

* Unless otherwise ordered by the court, the interest rate shall be the current Till rate in this District

 For vehicles identified in § 3.2: The current mileage is


                                                                                      Mississippi Chapter 13 Plan                                Page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                    20-50337-KMS Dkt 37 Filed 07/10/20 Entered 07/10/20 09:11:33 Page 4 of 7


 Debtor                William A. Mayo, Sr.                                                      Case number
                       Teresa G. Mayo


 3.3         Secured claims excluded from 11 U.S.C. § 506.

      Check one.
                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                          The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                              acquired for the personal use of the debtor(s), or

                          (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid in full under the plan with interest at the rate stated below. Unless otherwise ordered by the court, the
                          claim amount stated on a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any
                          contrary amount listed below. In the absence of a contrary timely filed proof of claim, the amounts stated below are controlling.

             Name of Creditor                                          Collateral                                   Amount of claim             Interest rate*
 Northland Group                              2013 U-Mac 613                                                            $28,600.00                       6.75%
 CRAFT AUTO SALES                             2013 Toyota Corolla                                                        $3,700.00                       6.75%
 One Main Financial                           2017 Jeep Wrangler                                                        $37,333.34                       6.75%
 Sheffield Financial                          2019 Polaris Ranger                                                        $17,361.55                       6.75%
*Unless otherwise ordered by the court, the interest rate shall be the current Till rate in this District.

Insert additional claims as needed.

3.4          Motion to avoid lien pursuant to 11 U.S.C. § 522.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
                     The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request
                     that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay
                     under § 1301 be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be
                     treated in Part 5 below.

                   Name of Creditor                                                                               Collateral
 First Southern Bank                                                             Certificate of Deposit
 Wyndham Vacation                                                                Time Share


Insert additional claims as needed.



 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney's fees.

                  No look fee: 3,600.0 0


                                                                             Mississippi Chapter 13 Plan                                        Page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                    20-50337-KMS Dkt 37 Filed 07/10/20 Entered 07/10/20 09:11:33 Page 5 of 7


 Debtor                William A. Mayo, Sr.                                                              Case number
                       Teresa G. Mayo

                   Total attorney fee charged:                       $3,600.00

                   Attorney fee previously paid:                     $3,600.00

                   Attorney fee to be paid in plan per
                   confirmation order:                               $0.00

                  Hourly fee: $             . (Subject to approval of Fee Application.)

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     Internal Revenue Service            $1.00                                          .
                     Mississippi Dept. of Revenue        $2,000.00                                      .
                     Other                                                   $0.00                                                .

4.5          Domestic support obligations.

                          None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:     Treatment of Nonpriority Unsecured Claims
5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $
                100.00 % of the total amount of these claims, an estimated payment of $ $248,769.44.
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $0.00
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Other separately classified nonpriority unsecured claims (special claimants). Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.


 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
                          Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified
                          below, subject to any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column
                          includes only payments disbursed by the trustee rather than by the debtor(s).

  Name of creditor                Description of leased                      Current installment         Amount of arrearage to be    Treatment of arrearage
                                  property or executory                           payment                          paid
                                        contract
 Marlin                        Pressure Washer
 Business Bank                 5 payments remaining                                         $500.00                       $0.00
                                                                        Disbursed by:
                                                                           Trustee
                                                                           Debtor(s)



                                                                                        Mississippi Chapter 13 Plan                                Page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                    20-50337-KMS Dkt 37 Filed 07/10/20 Entered 07/10/20 09:11:33 Page 6 of 7


 Debtor                William A. Mayo, Sr.                                                              Case number
                       Teresa G. Mayo

  Name of creditor                 Description of leased                 Current installment          Amount of arrearage to be   Treatment of arrearage
                                  property or executory                       payment                           paid
                                         contract
                               Skidder #1
 Team Funding                  36 payments
 Solutions                     remaining                                               $1,850.00                        $0.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
                               Skidder #2
 Team Funding                  36 payments
 Solutions                     remaining                                               $1,850.00                        $0.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
                               18 Wheeler Truck
 Team Funding                  24 payments
 Solutions                     remaining                                               $1,550.00                        $0.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
                               Cutter
 Team Funding                  36 payments
 Solutions                     remaining                                               $1,250.00                        $0.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)

Insert additional contracts or leases as needed.

 Part 7:      Vesting of Property of the Estate

 7.1         Property of the estate will vest in the debtor(s) upon entry of discharge.

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    Debtors propose to pay as follows:
                    $6,000.00 per month from March 2020 through July 2020
                    $6,500.00 per month from August 2020 through August 2021
                    $8,000.00 per month from September 2021 through June 2022
                    $9,850.00 per month from July 2022 through February 2023
                    $12,850.00 per month (or more, if necessary) from March 2023 until all claims are paid in full.


 Part 9:      Signatures:

9.1      Signatures of Debtor(s) and Debtor(s)’ Attorney
The Debtor(s) and attorney for the Debtor(s), if any, must sign below. If the Debtor(s) do not have an attorney, the Debtor(s) must provide their
complete address and telephone number.
 X /s/ William A. Mayo, Sr.                                              X /s/ Teresa G. Mayo
     William A. Mayo, Sr.                                                      Teresa G. Mayo
     Signature of Debtor 1                                                     Signature of Debtor 2

       Executed on            February 27, 2020                                            Executed on      February 27, 2020

       90 Will Best Road                                                              90 Will Best Road
       Address                                                                        Address
       Richton MS 39476-0000                                                          Richton MS 39476-0000
       City, State, and Zip Code                                                      City, State, and Zip Code
       601-270-4426                                                                   601-689-0368

                                                                                     Mississippi Chapter 13 Plan                               Page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                    20-50337-KMS Dkt 37 Filed 07/10/20 Entered 07/10/20 09:11:33 Page 7 of 7


 Debtor                William A. Mayo, Sr.                                           Case number
                       Teresa G. Mayo

       Telephone Number                                               Telephone Number


 X     /s/ William W. Stover, Jr.                                     Date   February 27, 2020
       William W. Stover, Jr.
       Signature of Attorney for Debtor(s)
       403 South State Street
       Jackson, MS 39201
       Address, City, State, and Zip Code
       601-949-5000                                                   8885 MS
       Telephone Number                                               MS Bar Number
       wes@wesstover.com
       Email Address




                                                                     Mississippi Chapter 13 Plan              Page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                  Best Case Bankruptcy
